Carley, Judge.
Appellant appeals from her conviction of three counts of violating the Georgia Controlled Substances Act.
1. The general grounds are raised. Appellant specifically contends that the State failed to prove that there was any sale of controlled substances.
The evidence showed that, on three separate occasions, appellant provided a substance which proved to be marijuana to an Undercover narcotics agent in exchange for a sum of money. Each of these transactions constituted a sale of contraband. Johnson v. State, 154 Ga. App. 353 (1) (268 SE2d 406) (1980). See also Robinson v. State, 164 Ga. App. 652, 653 (1) (297 SE2d 751) (1982). The evidence was suffi*520cient to enable a rational trier of fact to find beyond a reasonable doubt that appellant was guilty of the crimes charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Johnson v. State, supra; Sankey v. State, 167 Ga. App. 224 (306 SE2d 357) (1983).
Decided February 1, 1985
Rehearing denied February 25, 1985.
Philip C. Smith, for appellant.
Rafe Banks III, District Attorney, Wallace W. Rogers, Jr., Assistant District Attorney, for appellee.
2. Appellant further enumerates as error the trial court’s refusal to give her requested charge on the statutory definition of marijuana. Since there was no evidence whatsoever to indicate that the substance in issue was not marijuana, this enumeration is without merit. Branch v. State, 248 Ga. 300, 301-302 (3) (282 SE2d 894) (1981).

Judgment affirmed.


Birdsong, P. J., and Beasley, J., concur.